Citation Nr: 0101107	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  96-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 17, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include whether there was clear 
and unmistakable error (CUE) in the rating decision of August 
1978 or of January 1983.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active military service from September 1949 
to October 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for PTSD and 
assigned November 17, 1994, as the effective date of the 
award.

A June 1995 rating decision, in pertinent part, denied 
service connection for PTSD, and the veteran perfected his 
appeal to the Board as to this issue.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.302 (2000).  While the 
appeal was pending, The RO granted service connection for 
PTSD and assigned a 100 percent disability rating from the 
effective date noted above.  The veteran did not indicate 
disagreement with that decision, and the assigned disability 
rating is not before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (the level of compensation for a 
service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
claimant must file a separate notice of disagreement to 
initiate appellate review of a decision that assigned a level 
of compensation).

The veteran did disagree with the effective date of the grant 
of service connection for PTSD.  His specific contentions 
raised an informal claim of clear and unmistakable error 
(CUE) in the August 1978 and January 1983 rating decisions, 
both of which found there was no new and material evidence to 
reopen a claim for service connection for a psychiatric 
disorder.  The Board remanded the case in July 1999.  While 
in remand status, the appellant requested a hearing before a 
member of the Board and then withdrew his request in writing.  
The case is now returned to the Board.  The veteran has had 
ample notice of consideration of his claims of CUE and 
opportunity to present argument on that point.



FINDINGS OF FACT

1.  The RO received the veteran's initial claim of 
entitlement to service connection for PTSD on November 17, 
1994.

2.  Rating decisions of August 1978 and January 1983 that 
denied reopening of a claim for service connection for a 
psychiatric disorder did not adjudicate entitlement to 
service connection for PTSD.

3.  The veteran was notified of the August 1978 and January 
1983 rating decisions and of his appellate rights, and he did 
not initiate an appeal from either decision within a year 
from the date of notice.

4.  The veteran asserts that the RO incorrectly interpreted 
the evidence before it in August 1978, and has made no 
contentions as to error in the rating decision of January 
1983.


CONCLUSIONS OF LAW

1.  November 17, 1994, is the correct effective date of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.400, 3.400(b)(2) 
(2000).

2.  The rating decisions of August 1978 and January 1983 are 
final.  38 U.S.C.A. § 7105(b) and (c) (West 1991) (formerly 
38 U.S.C. § 4005); 38 C.F.R. §§ 3.104(a), 3.160(d) (1978, 
1982, and 2000); 38 C.F.R. §§ 19.118(a), 19.153 (1978 and 
1982), 20.302(a) (2000).

3.  The appellant has not raised a viable claim of clear and 
unmistakable error in the August 1978 or January 1983 rating 
decisions.  38 C.F.R. § 3.105(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

The veteran initially applied for VA disability compensation 
for a psychiatric disorder (claimed as "extreme 
nervousness") in October 1953.  VA disallowed the claim in 
December 1953 and repeatedly thereafter.

On May 5, 1975, the Board of Veterans' Appeals denied service 
connection for an acquired nervous disorder.  The appellant 
contended that he had a nervous breakdown due to experiences 
during the Korean Conflict, and that he was treated during 
service for a nervous condition.  The Board found that 
service medical records did not show complaints, treatment, 
or findings of an acquired nervous disorder, and that a 
nervous disorder was not incurred or aggravated in service.

In August 1978, the veteran submitted a March 1977 report of 
psychological testing and evaluation and records from 
Parthenon Pavilion of psychiatric hospitalization from March 
to April 1977.  He requested that his claim for a nervous 
disorder be reopened.

The hospital report showed he was referred and apparently 
attended while hospitalized by Dr. H. Asher, his 
psychiatrist, for agitated depression of six weeks duration.  
The veteran's wife was the informant for current complaints 
and history.  She reported a long history of psychiatric 
difficulties.  She reported the veteran's first episode as 
while in the military service in Korea, some time in the 
1950s, with six months of VA hospitalization at that time and 
further hospitalization two years later.  A report of history 
and physical examination on admission noted the veteran's 
report of first emotional difficulty in Korea during combat 
when he "blacked out" while on communications post after 36 
hours without food or sleep.  He reported that an officer who 
found him asleep threatened him with a general court martial.  
The final diagnosis was agitated depression.

In August 1978, the RO found that the evidence submitted in 
August 1978 was not new and material.  A letter of August 30, 
1978, informed the veteran of the Board's previous denial of 
the claim and he had not submitted not new and material 
evidence that would establish service connection for his 
nervous condition.  The letter of record is a carbon copy on 
onion skin paper of the individualized portion of a form 
letter.

In December 1982, the veteran submitted six lay statements, 
each essentially attesting to the writer's acquaintance with 
the veteran before service and the writer's opinion that the 
veteran was mentally well before service and mentally ill 
after service.

The RO accepted the December 1982 submission of lay 
statements as an application to reopen the claim for service 
connection for a psychiatric disorder.  In January 1983, the 
RO denied the claim, finding the lay statements were not new 
and material evidence to reopen the claim, and that they did 
not provide a new factual basis to allow the claim.  In a 
letter dated January 25, 1983, the RO informed the veteran 
that the lay statements were not new and material and did not 
present a factual basis to permit VA to reconsider the claim.  
Of record is a carbon copy of the letter on a standard VA 
form bearing notice of appellate rights on the reverse.

On November 17, 1994, the RO received a statement from the 
veteran dated November 12, 1994.  The veteran stated that he 
wished to amend his claim to include PTSD.  The RO granted 
service connection for PTSD in a September 1998 rating 
decision.  The RO found that the recently developed evidence 
included a diagnosis of PTSD and verification of a combat 
related stressor deemed to have precipitated PTSD.

The RO assigned November 17, 1994, as the effective date of 
entitlement to service connection for PTSD.  The veteran has 
disagreed with the effective date of service connection for 
PTSD.

The veteran maintains that he is entitled to an effective 
date earlier than November 17, 1994, for the grant of service 
connection for PTSD because he submitted material medical 
evidence in 1977 that showed that he had combat stress that 
began during service.  He asserted that evidence submitted 
from Dr. Asher dated March 12, 1977, was sufficient to 
warrant service connection when submitted.

The veteran has made no specific assertions of error in the 
January 1983 rating decision.


II.  Analysis

The veteran seeks an effective date of entitlement to service 
connection for PTSD earlier than November 17, 1994.  The 
effective date of an award of disability compensation may be 
based on the date of the claim that gave rise to the award of 
benefits, see 38 C.F.R. § 3.400 (2000), or on reversal of a 
prior final disallowance that was clearly and unmistakably 
erroneous.  See 38 C.F.R. § 3.400(k) (2000).

A.  Effective Date Based on Date of Claim

Effective dates of VA benefits generally, with certain 
exceptions that do not apply here, are in accordance with the 
facts found, but not earlier than the date of application for 
the benefit.  38 U.S.C.A. § 5110(a) (West 1991); see 
38 C.F.R. § 3.400 (2000).  Compensation benefits are 
effective from the day following separation from active 
service or from date entitlement arose if the claim is 
received within one year after separation form service; 
otherwise, from the date of receipt of the claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

The RO based the November 17, 1994, effective date of service 
connection for PTSD on its determination that the statement 
from the veteran received that date was the claim granted in 
September 1998.  That date is correct if there was no prior 
claim for service connection for PTSD that was not finally 
adjudicated.  See 38 C.F.R. § 3.160(d) (2000).

There is no prior communication from the veteran of record 
that can be deemed a claim for service connection for PTSD.  
Furthermore, no prior claim for a psychiatric disorder other 
than PTSD remained pending in November 1994.  The RO notified 
the veteran of the August 1978 and January 1983 rating 
decisions.  Although the August 1978 notice is of record only 
as a carbon copy on onion skin paper, that is a form of 
duplication that was then used with pre-printed form letters 
bearing notice of appellate rights.  The veteran has not 
asserted or submitted evidence of lack of notice of a 
decision.  Absent either, the Board presumes VA properly 
executed its regular administrative practice regarding notice 
of decisions and appellate rights.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  The August 1978 and January1983 rating 
decisions were both final, because the veteran had not timely 
appealed either.  38 U.S.C.A. § 7105(b) and (c) (West 1991) 
(formerly 38 U.S.C. § 4005(b) and (c)); 38 C.F.R. § 3.160(d) 
(1978, 1982, and 2000) and §§ 19.118(a), 19.153 (1978 and 
1982) and § 20.302(a) (2000).

Moreover, even were one of the August 1978 or the January 
1983 denials of service connection for a psychiatric disorder 
yet pending in November 1994, it would not constitute a 
prior, pending claim for service connection for PTSD.  The 
November 1994 claim for service connection for PTSD was a new 
and distinct claim.  Unique regulatory and medical factors 
pertain to PTSD that distinguishes it legally and medically 
from the prior claims for service connection for a 
psychiatric disorder.  See 38 C.F.R. § 3.304(f) (2000); 
Diagnostic and Statistical Manual of Mental Disorders code 
309.81 (4th ed. 1994).

In sum, the veteran filed and VA received the initial claim 
for service connection for PTSD on November 17, 1994.  That 
is the correct effective date of service connection for PTSD.  
38 C.F.R. § 3.400 (2000).


B.  Clear and Unmistakable Error

1.  Scope of the Issue

To the extent the veteran's seeks an earlier effective date 
for service connection for PTSD based on the assertion that a 
prior adjudication clearly and unmistakably denied service 
connection for PTSD, the appeal is groundless.  No 
adjudication prior to September 1998 ever adjudicated 
entitlement to service connection for PTSD, and there cannot 
have been CUE in the denial of a claim without an 
adjudication of that claim.

The RO based the September 1998 allowance of service 
connection for PTSD on findings of a current diagnosis of 
PTSD (which was not of record at the time of any prior 
adjudication) and of psychic trauma in service.  All prior 
adjudications of entitlement to service connection for a 
psychiatric disorder found various current diagnoses and that 
there was no evidence of psychiatric illness in service.  In 
August 1978 and January 1983, those finding took the form of 
decisions that there was no new and material evidence to 
reopen the prior disallowances based on lack of evidence of 
incurrence of psychiatric disorder in service.  The September 
1998 rating decision did not address the question whether 
there was psychiatric illness in service.  That question was 
not material to the decision, and the grant of service 
connection did not reverse or contradict any prior 
adjudication that determined the evidence was against finding 
a psychiatric illness in service.

Neither the August 1978 nor the January 1983 rating decisions 
adjudicated entitlement to service connection for PTSD.  As 
noted above, neither made the factual findings predicate to 
service connection for PTSD.  The American Psychiatric 
Association (APA) did not recognize the diagnosis in 1978, 
first publishing the diagnosis in February 1980.  See 
Diagnostic and Statistical Manual of Mental Disorders (3d ed. 
1980) (DSM).  In August 1978 VA had for years required use of 
the diagnostic nomenclature of the DSM, known as the APA 
manual in VA regulation.  In August 1978 and until January 
1988, regulation required reference to the 1968 edition of 
the APA manual.  See 38 C.F.R. § 4.125 (1978 & 1982); 53 Fed. 
Reg. 22 (1988).  VA did not add PTSD to its schedule for 
rating disabilities until January 1988.  53 Fed. Reg. 1441 
(1988).  Taken together, the Board concludes that neither the 
August 1978 nor the January 1983 rating decision adjudicated 
entitlement to service connection for PTSD, and the current 
claim is untenable to the extent it asserts there was CUE in 
denying service connection for PTSD.

Alternatively, the claim of CUE may be construed liberally as 
pertaining to the adjudication in August 1978 and January 
1983 of entitlement to service connection for a psychiatric 
disorder other than PTSD.  The Board will so construe the 
claim to permit complete appellate review.

In determining whether there was CUE in the failure to reopen 
the claims, the May 1975 Board decision itself is not subject 
to review, as the RO could not review it in responding to the 
current claim of CUE, Smith v. Brown, 3 F.3d 1516 (Fed. Cir. 
1994), and the veteran has not filed a motion with the Board 
for revision of the May 1975 Board decision due to CUE.  See 
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1400 
(2000).  

The rating decisions of August 1978 and of January 1983 
adjudicated whether to reopen a claim that the Board denied 
in May 1975.  Thus, the scope of the current claim of CUE in 
those rating decisions is limited to the question whether the 
failure of either of them to reopen a claim for service 
connection for a psychiatric disorder was clearly and 
unmistakably erroneous.

2.  Substance of the Issue

"The decision of a duly constituted rating agency . . . will 
be final and binding . . . as to conclusions based on 
evidence on file at that time . . . ."  38 C.F.R. § 3.104(a) 
(1978, 1982, and 2000).  The August 1978 and January 1983 
rating decisions became final when the veteran did not 
initiate an appeal from either during the year following the 
notice to him of each rating decision.  38 U.S.C.A. § 7105(b) 
and (c) (West 1991) (formerly 38 U.S.C. § 4005(b) and (c)); 
38 C.F.R. § 3.160(d) (1978, 1982, and 2000).  An RO decision 
that has become final generally may not be reversed or 
amended in the absence of CUE.  See 38 U.S.C.A. § 5109A (West 
Supp. 2000) (codifying VA regulation 38 C.F.R. § 3.105(a) 
(2000)).

Previous determinations which are final 
and binding, including decisions of 
service connection, . . . , will be 
accepted as correct in the absence of 
clear and unmistakable error.  Where 
evidence establishes such error, the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.

38 C.F.R. § 3.105(a) (2000).

[The] Court [of Appeals for Veterans 
Claims] propounded a three-pronged test 
to determine whether CUE is present in a 
prior determination: (1) "[e]ither the 
correct facts, as they were known at the 
time, were not before the adjudicator 
(i.e., more than a simple disagreement as 
to how the facts were weighed or 
evaluated) or the statutory or regulatory 
provisions extant at the time were 
incorrectly applied, " (2) the error must 
be "undebatable" and of the sort "which, 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Id. at 313.  
Moreover, a CUE claim must identify the alleged error(s) with 
"some degree of specificity".  Crippen v. Brown, 9 Vet. App. 
412, 420 (1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 
(1993) ("to raise CUE there must be some degree of 
specificity as to what the alleged error is and . . . 
persuasive reasons must be given as to why the result would 
have been manifestly different" had the error not been 
made).

In August 1978 and in January 1983, the law governing claims 
previously disallowed by the Board provided that the claim 
could not thereafter be reopened and allowed, and no claim 
based upon the same factual basis could be considered.  
38 U.S.C. §§ 4004(b), 4005(c) (1976 & 1982).

The veteran has asserted that the March 1977 hospital report 
from Dr. Asher showed he had nervous problems in service.  
The report actually showed that the veteran's wife and the 
veteran reported that he had emotional problems in service.  
Such assertions were previously of record when the Board 
denied the claim in March 1975.  In arguing that the March 
1977 report dictated a different result than was reached in 
August 1978, the veteran is taking issue with the weight or 
evaluation of the evidence before the RO at that time.  Such 
an argument does not and can not arise to the level of clear 
and unmistakable error.  See Damrel, 6 Vet. App. at 245.  The 
veteran has made no argument or showing that statutes or 
regulations in effect at the time were incorrectly applied.  
He has failed to assert any error that, if true, could be 
said to be both undebatable and to dictate a different result 
in August 1978.

The veteran has made no specific contentions regarding the 
January 1983 rating.  Apparently, he seeks appellate review 
of whether there was CUE merely because it was in the interim 
between the August 1978 submission of the evidence the 
veteran asserts was erroneously weighed and the November 1994 
effective date of his award of service connection for PTSD.  
Absent any specific contention of error in the January 1983 
rating decision, the veteran has not raised a valid claim of 
CUE in that decision.  Crippen, 9 Vet. App. at 420.

In sum, the veteran has essentially asserted that the RO 
wrongly weighed the evidence in August 1978, and he has made 
no allegation of CUE in January 1983.  He has not made a 
valid claim of CUE in either rating decision.


ORDER

An effective date of service connection for PTSD earlier than 
November 17, 19994, is denied.

Viable claims of clear and unmistakable error in the August 
1978 and January 1983 rating decisions denying service 
connection for a psychiatric disorder have not been made, and 
the claims are denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

